Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered September 13, 2006. The order granted the motion of defendant Jacob E Myles for summary judgment dismissing the complaint against him.It is hereby ordered that the order so appealed from is affirmed without costs.Same memorandum as in Zayatz v Collins (48 AD3d 1287 [2008]).*1292All concur; Gorski and Pine, JJ., concur in the memorandum insofar as it concerns appeal No. 2 only. Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Pine, JJ.